Citation Nr: 9911775	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  91-45 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for a disability 
manifested by recurrent urinary tract infections.

4.  Entitlement to service connection for stomach disability.

5.  Entitlement to service connection for heart disability.

6.  Entitlement to service connection for residuals of 
hepatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A hearing was held before a hearing officer at 
the RO in April 1990, and the hearing officer's decision was 
entered in March 1991.  

The appeal was last before the Board in September 1995, at 
which time it was remanded for further development.  
Following completion, in part, of the development directed in 
the September 1995 Board remand, a Supplemental Statement of 
the Case, wherein the RO continued to deny each issue on 
appeal, was mailed to the veteran in October 1998.

Thereafter, the appeal was returned to the Board.  


FINDING OF FACT

The claims for service connection for cervical spine 
disability, bilateral shoulder disability, a disability 
manifested by recurrent urinary tract infections, stomach 
disability, heart disability and for residuals of hepatitis 
are, in each instance, not plausible.   


CONCLUSION OF LAW

The claims for service connection for cervical spine 
disability, bilateral shoulder disability, a disability 
manifested by recurrent urinary tract infections, stomach 
disability, heart disability and for residuals of hepatitis 
are, in each instance, not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Cervical Spine Disability

II.  Bilateral Shoulder Disability

III.  Disability Manifested by Recurrent Urinary Tract 
Infections

IV.  Stomach Disability

V.  Heart Disability

VI.  Residuals of Hepatitis

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through VI is whether she has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claims for service connection for the disabilities 
included in issues I through VI are, in any instance, well 
grounded.

(Cervical Spine Disability)

Concerning her claim for service connection for cervical 
spine disability, the veteran indicates that she experiences 
"stiffness" in her neck and she contends, in essence, that 
she presently has cervical spine disability of chronic 
derivation due to service.  In this regard, service medical 
records reflect that, in October 1970, the veteran presented 
with a complaint of having experienced "[b]urning pain" in 
her neck for the preceding three days.  It was noted that the 
veteran had been involved in a motorcycle accident two years 
earlier, in the aftermath of which her neck "[i]mproved".  
The impression (in October 1970) was cervical spine syndrome.  
When she was examined for service separation purposes in 
November 1976, the veteran's cervical spine was clinically 
evaluated as normal.  Subsequent to service, when examined by 
VA in March 1988, the veteran alluded to having a (as 
recorded by the examiner) "history" of injuring her neck in 
service; the pertinent examination diagnosis was history of 
neck injury.  When examined by VA in June 1990, the pertinent 
diagnosis (rendered, apparently, without benefit of pertinent 
X-ray examination) was arthralgia of the neck.  Most 
recently, when examined by VA in April 1997, pertinent X-ray 
examination revealed early arthritis ("minimal degenerative 
changes") involving the veteran's cervical spine.  The 
examiner expressed an opinion that it was "unlikely" that 
such pathology was related to service-incurred injury.

In considering the veteran's claim for service connection for 
cervical spine disability, the Board would observe that the 
lone pathology/disability presently shown, relative to such 
spinal segment, is arthritis.  However, such pathology was 
initially shown in 1997, many years after the veteran's 
separation from service.  The foregoing consideration, in 
turn, negates any notion of awarding service connection for 
the arthritis on a presumptive basis.  See 38 U.S.C.A. 
§§ 1112, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
In addition, there is no evidence otherwise relating such 
pathology to service which (if extant) would permit the Board 
to infer, in accordance with the provisions of 38 C.F.R. 
§ 3.309(d) (1998), that the arthritis originated in service.  
Given the foregoing, then, the Board is constrained to 
conclude that a plausible claim for service connection for 
cervical spine disability is not presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Accordingly, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).


(Bilateral Shoulder Disability)

Regarding her claim for service connection for bilateral 
shoulder disability, the veteran avers that she may have 
injured her shoulders in the course of jumping off a military 
vehicle in the early 1970's in service.  In this regard, 
service medical records are silent for any reference to such 
injury or any shoulder problem.  When examined by VA 
subsequent to service, in March 1988, the veteran indicated 
that she had "injured" her right shoulder in service in 
"1971"; the pertinent examination diagnosis was history of 
injury involving the right shoulder.  Most recently, when 
examined by VA in April 1997, the pertinent examination 
assessment was "essentially unremarkable" bilateral 
shoulders, with "no evidence of rotator cuff or impingement 
pathology".  Given the foregoing, then, and in the absence 
of any currently ascertained disability/pathology (the 
presence of which, to be sure, is prerequisite to any 
consideration of service connection therefor, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), referable to either 
shoulder, a plausible claim for service connection for 
bilateral shoulder disability is not presented.  Therefore, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).

(Disability Manifested by Recurrent Urinary Tract Infections)

With respect to her claim for service connection for 
disability manifested by recurrent urinary tract infections 
(UTI), the veteran indicates that she experienced the same in 
service and contends, in substance, that she has present 
disablement of which the UTI's are a manifestation.  In this 
regard, service medical records reflect that the veteran 
experienced UTI's on several occasions in service, 
principally in the early 1970's.  Subsequent to service, when 
examined by VA in March 1988, the veteran alluded to having 
experienced the inservice UTI's; the related examination 
diagnosis was history of recurrent UTI's, "presently 
asymptomatic". When examined by VA in June 1990, the 
pertinent diagnosis was history of UTI's, not problematic 
"at the present time".  Most recently, when pertinently 
examined by VA in April 1997, the veteran indicated that she 
had not experienced a UTI over the preceding five years; the 
diagnosis was history of UTI's, without evidence of any 
"radiographic residual", such as a kidney stone.  In view 
of the foregoing, the veteran is not shown to have any 
disability manifested by UTI's (the latter, in any event, 
having apparently ceased to be recur for a number of years).  
Given such consideration, then, and without evidence of any 
present underlying (UTI-related) pathology or disability, a 
plausible claim for service connection for disability 
manifested by recurrent UTI's is not presented.  See Brammer, 
supra.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

(Stomach Disability)

Concerning her claim for service connection for stomach 
disability, the veteran asserts that she was seen for stomach 
problems in service, which she describes as "nervous 
stomach", and she contends, in substance, that she currently 
has a chronic stomach disability of service origin.  In this 
regard, service medical records reflect that, in August 1967, 
the veteran presented with a complaint of experiencing nausea 
and indigestion; there was no pertinent assessment.  When 
seen in February 1968, she related experiencing apparent 
gastrointestinal distress when "upset [and] nervous"; 
treatment included advisement to eat smaller meals.  In July 
1968, the veteran presented with a complaint of experiencing 
vomiting; on examination, she was noted to have mild 
epigastric tenderness, and the impression was gastritis.   
Subsequent to service, when examined by VA in June 1990, the 
veteran related that she had a history, apparently since 
"1981", of peptic ulcer disease; the pertinent diagnosis 
was history of peptic ulcer disease.  A report pertaining to 
treatment rendered the veteran under non-VA auspices in 1982 
reflects an assessment of gastritis.  

Most recently, when examined by VA in April 1997, the veteran 
indicated that she had a "nervous stomach"; the examination 
diagnosis was gastroesophageal reflux disease (GERD).  
Because the VA examiner offered no opinion as to whether the 
GERD was associable with the veteran's military service, the 
RO scheduled the veteran to undergo another VA examination in 
December 1995, which the veteran declined to attend owing to 
what she indicated was her non-availability due to coping 
with a "family illness".  Thereafter, the veteran, for no 
indicated reason, failed to report for a re-scheduled VA 
examination in August 1998.  In the absence of any evidence 
or allegation of "good cause" (which 'family illness' 
clearly comprised relative to the December 1995 VA 
examination) for the veteran's non-attendance at the August 
1998 VA examination, the Board is obliged, in accordance with 
the provisions of 38 C.F.R. § 3.655 (1998), to adjudicate her 
claim for service connection for stomach disability "on the 
evidence of record".  Id.  While the evidence indicates that 
the veteran presently has GERD (as the only currently shown 
"stomach" disability), there is no evidence relating such 
condition to the veteran's period of service.  Given such 
consideration, then, and inasmuch as GERD is the lone 
pertinent disability presently shown, the Board is 
constrained to conclude that a plausible claim for service 
connection for stomach disability has not been presented.  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


(Heart Disability and Residuals of Hepatitis)

Concerning the veteran's claims for service connection for 
heart disability and for residuals of hepatitis, she avers, 
in substance, that she currently has each of the foregoing 
due to service.  As to the former (i.e., heart disability), 
while the veteran was thought to have a heart murmur in 
service, the same was not shown on an echocardiogram 
administered her by VA in November 1994.  In an attempt to 
affirmatively ascertain whether the veteran had any present 
cardiac pathology, the RO scheduled her for pertinent VA 
examinations in January 1998 and August 1998. However, for no 
indicated reason, the veteran failed to report for either of 
the foregoing VA examinations.  Therefore, the Board is 
obliged, in accordance with the provisions of 38 C.F.R. 
§ 3.655, to adjudicate her claim for service connection for 
heart disability "on the evidence of record". Id.  Inasmuch 
as the veteran is not shown, on the basis of the present 
record, to have any current cardiac pathology or disability, 
the Board is constrained to conclude that a plausible claim 
for service connection for heart disability is not presented.  
See Rabideau v. Derwinski, 2 Vet. App. 241 (1992).  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

As to the latter disability (i.e., residuals of hepatitis), 
while a diagnostic study performed late in the veteran's 
service tenure, in December 1974, was interpreted as being 
positive for hepatitis B, the subsequent record, in its 
entirety, is negative for any present residual of the 
inservice bout of hepatitis.  A plausible claim for service 
connection for residuals of hepatitis is, therefore, not 
presented, see Brammer, supra, and, accordingly, such claim 
is not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's foregoing claims for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than each claim in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether this claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete her application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for cervical spine 
disability, bilateral shoulder disability, a disability 
manifested by recurrent urinary tract infections, stomach 
disability, heart disability and for residuals of hepatitis 
is, in each instance, denied.   



		
	
	Member, Board of Veterans' Appeals



 

